 


109 HR 408 IH: Federal Wildland Firefighter Emergency Response Compensation Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 408 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Pombo (for himself, Mr. Honda, Mr. Cunningham, Mr. Otter, Mr. Simpson, Mrs. Napolitano, and Mr. Doolittle) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for portal-to-portal compensation for wildland firefighters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Wildland Firefighter Emergency Response Compensation Act of 2005. 
2.Portal-to-portal compensation 
(a)Wildland firefighter definedFor purposes of this section, the term wildland firefighter means an employee of the Department of the Interior or the United States Forest Service in the Department of Agriculture, the duties of whose position are primarily to perform work directly connected with the control, extinguishment, prevention, and management of wildland fires (including an employee engaged in this activity who is transferred to a supervisory or administrative position), but does not include an employee or group of employees excluded by the Office of Personnel Management under the second sentence of subsection (c). 
(b)Portal-to-portal compensation 
(1)In generalFor purposes of any determination of pay, a wildland firefighter is entitled to be paid for the entire period of time during which such firefighter is engaged in officially ordered or approved duties in connection with responding to a wildland fire or other emergency, subject to paragraph (2). 
(2)LimitationNotwithstanding any other provision of law, for any 24-hour period, the total amount in basic pay and premium pay payable to a wildland firefighter as a result of the application of this subsection may not exceed the amount equal to the sum of— 
(A)16 times the firefighter’s hourly rate of basic pay; and 
(B)8 times the firefighter’s overtime hourly rate of pay. 
(c)RegulationsThe Office of Personnel Management shall prescribe any regulations necessary to carry out the purposes of this section. The Office may by regulation exclude from the operation of this section an employee or group of employees appointed on a casual emergency basis. 
3.Hazardous duty differential to be treated as part of a firefighter’s basic pay for retirement purposes 
(a)In generalSection 8331(3) of title 5, United States Code, is amended— 
(1)by striking and at the end of subparagraph (G); 
(2)by inserting and at the end of subparagraph (H); and 
(3)by adding after subparagraph (H) the following: 
 
(I)with respect to a firefighter, any pay differential under section 5545(d);. 
(b)Conforming amendmentSection 8331(3) of such title 5 is further amended by striking (B) through (H) and inserting (B) through (I). 
4.Effective dateThe amendments made by this Act shall apply with respect to compensation for service performed in any pay period beginning on or after the date of enactment of this Act. 
 
